Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 1 of 31 Page ID #:786




1    Jeremy Branch (State Bar No. 303240)
2
     The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Rd., Suite 310
3    Corona, CA 92880
4    (866) 329-9217 ext. 1009
     JeremyB@jlohman.com
5    Attorney for Defendants
6

7                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT CALIFORNIA
8
                               CENTRAL DISTRICT
9

10
     CRAIG CUNNINGHAM,
11
                                               Case No.: 8:18-cv-01093-AG-AGR
     Plaintiff,
12
                                               Honorable Andrew Guilford
13   vs.
14
     PERFORMANCE SLC LLC,                      Magistrate Judge Honorable Alicia G.
15   PERFORMANCE SETTLEMENT LLC,               Rosenburg
16
     DANIEL J. CRENSHAW

17   Defendant
                                               DEFENDANTS MEMORANDUM OF
18                                             CONTENTIONS OF FACTS AND LAW
19
     Pursuant to Local Rule 16-4, defendants, PERFORMANCE SLC LLC,
20

21   PERFORMANCE SETTLEMENT LLC, and DANIEL J. CRENSHAW submit the
22
     following Memorandum of Contentions of Law and Fact.
23

24

25

26

27

28


                                            -1-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 2 of 31 Page ID #:787




1    DEFENDANTS MEMORANDUM OF CONTENTIONS OF LAW AND FACT
2
     LR 16-4.1 CLAIMS AND DEFENSES
3

4       A. Summary of Claims
5          Claim 1: Violations of 47 U.S.C. 227(b): Plaintiff alleges that Defendants
6
           called him on his cell phone using an Automatic Telephone Dialing System
7

8          (“ATDS”) without his prior express consent.
9
           Claim 2: Violations of 47 U.S.C. 227 (c): Plaintiff Alleges that he asked for
10

11         Defendants written do-not-call list and was not provided one.
12         Claim 3: California’s Business and Professions Code 17200: Plaintiff alleges
13
           that Defendants actions in violating the TCPA also constitute violations of
14

15         California’s Unfair Competition Law.
16
        B. Elements Required to Establish Plaintiff’s Claim
17

18
                           Elements Required to Establish Claim 1

19      1. Defendant called a cellular telephone number;
20
        2. using an automatic telephone dialing system;
21

22      3. without the recipient's prior express consent.
23
     See Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
24

25
                           Elements Required to Establish Claim 2

26      1. Plaintiff must prove that he has received more than one telephone call within
27
           any 12 month period by or on behalf of the same entity
28


                                            -2-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 3 of 31 Page ID #:788




1       2. In violation of any section of 47 U.S.C. 227, Or
2
        3. Telephone solicitations to residential telephones who’s subscriber has registered
3

4          his telephone number on the national do-not-call registry.
5    See Heidorn v. BDD Mktg. & Mfg. Co., LLC, No. C-13-00229 JCS, 2013 WL
6
     6571629, at *10 (N.D. Cal. Aug. 19, 2013); Drew v. Lexington Consumer Advocacy,
7

8    LLC, No. 16-CV-00200-LB, 2016 WL 1559717, at *6 (N.D. Cal. Apr. 18, 2016).
9
                            Elements Required to Establish Claim 3
10

11      1. Plaintiffs must establish a loss or deprivation of money or property sufficient to
12         qualify as injury in fact, i.e., economic injury, and
13
        2. Show that economic injury was the result of, i.e., caused by, the unfair business
14

15         practice or false advertising that is the gravamen of the claim.
16
     See Holt v. Facebook, Inc., 240 F. Supp. 3d 1021, 1035 (N.D. Cal. 2017).
17

18
        C. Key Evidence in Opposition to Each Claim

19                                 Claim 1: No ATDS was used
20
          The testimony of Defendants will show that only two types of calls were placed
21

22   to Defendant. In the first type of call, an agent sees a screen with a link to press of
23
     Plaintiff’s telephone number. If the agent chooses, and only if the agent chooses, the
24

25
     agent may click the link and the telephone system will dial the number. The second

26   type of call made to Plaintiff by Defendant is a pure manual dial. That is, the agent
27
     picks up the handset and dials the keypad with his or her fingers. Defendants will
28


                                            -3-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 4 of 31 Page ID #:789




1    testify that no other type of call was made. Defendants will testify that the calling
2
     system used by Defendants to contact Plaintiff was not programed or set up to make
3

4    any other type of call. Plaintiff has not designated an expert to suggest any different
5    type of call was made, or that the calling system used by Defendants was capable of
6
     any other types of calls at the time the calls were placed.
7

8                                  Claim 1: Prior Express Consent
9
          Even if the type of calling described above are considered calls with an ATDS,
10

11   although no precedent in the Ninth Circuit suggests such, the calls at issue were made
12   with the prior express consent of Plaintiff. On April 28, 2015, Plaintiff filled out an
13
     application with Defendant Performance SLC, LLC, in which he provided the cell
14

15   phone number at issue (Exhibit 212). All calls subsequent to this were made with
16
     Plaintiff’s prior express consent because he provided his express consent when he
17

18
     filled out the application.

19          Claim 2: No ATDS was Used and Plaintiff’s Number is not on the National
20
                                      Do not Call Registry.
21

22        As discussed above, Defendants did not use an ATDS to make any of the calls at
23
     issue. Furthermore, Plaintiff will testify that his number is not on the National Do Not
24

25
     Call Registry. Since an ATDS was not used, Plaintiff cannot prove this claim.

26   Furthermore, because his number is not on the National Do-Not-Call registry, he also
27
     cannot prove Claim 2.
28


                                             -4-
                   STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 5 of 31 Page ID #:790




1    Claim 3: Plaintiff’s TCPA claim fails and He is not Charged for the Calls at Issue
2
           Plaintiff’s TCPA claim fails because he cannot show that an ATDS was used to
3

4    make the calls at issue. Furthermore, even if Plaintiff could show that the calls at issue
5    were made with an ATDS, he will testify that he pays a flat rate for each call to his cell
6
     phone. He does not have standing to bring this claim because he has not suffered any
7

8    economic harm.
9
        D. Affirmative Defenses
10

11   Defendants have pleaded the following affirmative Defenses (Dkt. No. 18)
12          1.    Failure to state a claim
13
     Plaintiff has failed to state a claim for which relief may be sought. He does not have
14

15   any evidence that an ATDS was used and therefore, failed to state a claim for any of
16
     his alleged claims.
17

18          2.    Prior express consent
19
     Plaintiff provided Defendants with the number at issue when he filled out an
20
     application with defendants on April 28, 2015 (Exhibit 212).
21

22          3.    Waiver, estoppel and unclean hands
23
     Plaintiff has unclean hands, in that he does not come to the litigation with clean hands.
24

25   He has admitted to lying to Defendants about his interest in pursuing their services and
26   did so repeatedly.
27

28


                                            -5-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 6 of 31 Page ID #:791




1           4.    Unjust enrichment
2
     Plaintiff wishes to be enriched by $1,500 a call for calls that he not only invited, but
3

4    that he did his best to encourage, he should not gain for statutory violations he himself
5
     provoked.
6
            5.    Failure to mitigate
7

8    But for his lies to Defendant, Plaintiff would not have a claim for any statutory
9
     damages. He never instructed Defendants not to call him, which would have ended the
10

11   calls, he continually encouraged them.
12
            6.    Any violation was not a Willful or Knowing Violation
13
     As noted, Plaintiff continually told Defendants he was interested in its services and
14

15   that he wanted to hire them. There is no showing that there was any intent on the part
16
     of Defendants to violate the TCPA. Furthermore, the way in which Defendants made
17

18   the calls at issue, manually dialing the number, was not known to be a violation of the
19
     TCPA and therefore, they could not have willfully or knowingly violated the TCPA.
20
            7.    Plaintiff was not charge for calls
21

22   Since Plaintiff was not charged for the calls at issue, his claim for UCL fails as he has
23
     not suffered any economic harm.
24

25

26

27

28


                                            -6-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 7 of 31 Page ID #:792




1           8.    Contribution
2
     Plaintiff alleges that 117 calls came from Defendants. However, Defendants call logs
3

4    show significantly less calls to the number at issue, 49 (Exhibit 203). If Plaintiff
5
     actually received these calls, they did not come from Defendants.
6
            9.    Plaintiff Has Not Suffered Injury
7

8    Plaintiff cannot show that he suffered damage as a result of the alleged calls.
9
            10. Plaintiff Lacks Standing to Bring his Claims
10

11   Plaintiff has not suffered any concrete harm because not only did he encourage the
12
     calls, but he was not charged for them.
13
            11. Intervening cause
14

15   Plaintiff alleges that 117 calls came from Defendants. However, Defendants call logs
16
     show significantly less calls to the number at issue, 49 (Exhibit 203). If Plaintiff
17

18   actually received these calls, they did not come from Defendants.
19
            12. Reasonable practices
20
     Defendants have always conducted their business within the industry standards used
21

22   for companies in this location operating similar business.
23
            13. Unknown Defenses
24

25   Defendants reserved the right to add affirmative defenses if such defenses became
26
     known to them throughout this lawsuit. Defendants now pleads the affirmative
27
     Defense of Statute of Limitations
28


                                            -7-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 8 of 31 Page ID #:793




1    Statute of Limitations
2
           Plaintiff’s complaint only alleges violations starting on March 24, 2017. There
3

4    was no reason for Defendants to believe that Plaintiff intended to allege violations
5    before March 24, 2017. The allegations starting on March 24, 2017, are not time
6
     barred. However, during pretrial conference meeting between the parties on July 11,
7

8    2019, Plaintiff told Defendants he would be alleging violations from as early as April,
9
     2015. This was news to Plaintiffs. On April 26, 2019, Plaintiff sent an email to
10

11   Defendants stating that, unless they stipulate to allow Plaintiff the ability to include
12   time barred calls, they would file a separate lawsuit alleging violations of the calls
13
     before March 24, 2017. Defendants did not so stipulate, and nothing was ever filed
14

15   alleging the time-barred calls at issue as violations of the TCPA. Now that Plaintiff has
16
     made known his intent to bring time barred allegations against Defendants, they now
17

18
     include such an affirmative defense.

19      E. Elements of Affirmative Defenses
20
            1.    Failure to state a claim
21

22   As noted above, Plaintiff has failed to state a claim for which relief may be sought. He
23
     does not have any evidence that an ATDS was used and therefore, failed to state a
24

25
     claim for any of his alleged claims. In order to state a claim for violations of the

26   TCPA, Plaintiff must that the calls at issue were made by a device that has 1)the
27

28


                                            -8-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 9 of 31 Page ID #:794




1    capacity 2) to dial stored numbers 3) automatically Marks v. Crunch San Diego, LLC,
2
     904 F.3d 1041 (9th Cir. 2018)
3

4           2.    Prior express consent
5
     Plaintiff provided Defendants with the number at issue when he filled out an
6
     application with defendants on April 28, 2015.
7

8          It has long been held in this circuit, by the FCC, and by district courts across the
9
     country that, “persons who knowingly release their phone numbers have in effect given
10

11   their invitation or permission to be called at the number which they have given, absent
12   instructions to the contrary.” In re rules & Reg’s Implementing the Tel. Consumer
13
     Prot. Act of 1991, 7 F.C.C.R. 8752, 8769 (Oct. 16, 1992).
14

15         In accordance with the 1992 FCC Order supra, the vast majority of cases to
16
     address the issue of consent have held that a telephone customer who provides her
17

18   number to another party consents to receive calls or texts from that party. See,
19   e.g., Van Patten, 22 F.Supp.3d at 1073–77; Baird v. Sabre Inc., 995 F.Supp.2d 1100,
20
     1106 (C.D.Cal.2014); Emanuel v. L.A. Lakers, Inc., No. CV 12–9936–GW(SHx),
21

22   2013 WL 1719035 (C.D.Cal. Apr. 18, 2013); Roberts v. PayPal, Inc., No. C 12–0622
23
     PJH, 2013 WL 2384242 (N.D.Cal. May 30, 2013); Olney v. Job.com, Inc., No. 1:12–
24

25
     CV–01724–LJO, 2014 WL 1747674, at *5 (E.D.Cal. May 1, 2014); Pinkard v. Wal–

26   Mart, No. 3:12–cv–02902–CLS, 2012 WL 5511039, at *2 (N.D.Ala. Nov. 9,
27
     2012); Murphy v. DCI Biologicals Orlando, LLC, No. 6:12–cv–1459–Orl–36KRS,
28


                                            -9-
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 10 of 31 Page ID #:795




 1   2013 WL 6865772 (M.D.Fla. Dec. 31, 2013); Steinhoff v. Star Media Co., LLC, No.
 2
     13–cv–1750 (SRN/JSM), 2014 WL 1207804 (D.Minn. Mar. 24, 2014); Andersen v.
 3

 4   Harris & Harris, No. 13–CV–867–JPS, 2014 WL 1600575 (E.D.Wis. Apr. 21, 2014).
 5          3.    Unclean hands
 6
     Plaintiff has unclean hands, in that he does not come to the litigation with clean hands.
 7

 8   He has admitted to lying to Defendants about his interest in pursuing their services and
 9
     did so repeatedly.
10

11         The “Defense of unclean hands arises from the maxim, ‘He who comes into
12   Equity must come with clean hands.’” Kendall-Jackson Winery, Ltd. v. Superior
13
     Court, 76 Cal. App. 4th 970, 90 Cal. Rptr. 2d 743 (1999), as modified on denial of
14

15   reh'g (Jan. 3, 2000). Although Unclean Hands is an equitable defense, it is also applied
16
     in the court of law. “Defense of unclean hands is available in legal as well as equitable
17

18   actions. Id.” At the heart of the Unclean Hands defense is “Any conduct that violates
19   conscience, or good faith, or other equitable standards of conduct is sufficient cause to
20
     invoke the doctrine of unclean hands.” Id.” The court in Kendall-Jackson laid out a
21

22   three part test to determine if a plaintiff is coming to the action with Unclean Hands.
23
     “Whether the particular misconduct is a bar to the alleged claim for relief depends on
24

25
     (1) analogous case law, (2) the nature of the misconduct, and (3) the relationship of the

26   misconduct to the claimed injuries. Id.” All three elements are present in this matter.
27

28


                                           - 10 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 11 of 31 Page ID #:796




 1          4.    Unjust enrichment
 2
     As shown above, Plaintiff has unclean hands in bringing this lawsuit. “The elements of
 3

 4   an unjust enrichment claim are the receipt of a benefit and the unjust retention of the
 5
     benefit at the expense of another. Peterson v. Cellco P'ship, 164 Cal. App. 4th 1583, 80
 6
     Cal. Rptr. 3d 316 (2008). Plaintiff wishes to be enriched by $1,500 a call for calls that
 7

 8   he not only invited, but that he did his best to encourage, he should not gain for
 9
     statutory violations he himself provoked.
10

11          5.    Failure to mitigate
12
     As noted above, but for his lies to Defendant, Plaintiff would not have a claim for any
13
     statutory damages. He never instructed Defendants not to call him, which would have
14

15   ended the calls, he continually encouraged them, and failed to mitigate that damage, by
16
     encouraging it.
17

18          6.    Any violation was not a Willful or Knowing Violation
19
           Neither the TCPA nor the FCC define the phrase “willfully or knowingly.” See
20
     Sengenberger v. Credit Control Servs., Inc., No. 09C2796, 2010 WL 1791270, (N.D.
21

22   Ill. May 5, 2010), at *6. In this absence, courts have put forth a variety of standards
23
     interpreting the statutory text. See, e.g., Lary v. Trinity Physician Fin. & Ins. Servs.,
24

25   780 F.3d 1101, 1107 (11th Cir.2015) (“The requirement of 'willful or knowing'
26   conduct requires the violator to know he was performing the conduct that violates the
27
     statute.”); Trindade v. Reach Media Grp., LLC, No. 5:12–CV–04759–PSG, 2014 WL
28


                                           - 11 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 12 of 31 Page ID #:797




 1   3572132, at *5 (N.D.Cal. July 18, 2014) (“Some courts have held that a defendant
 2
     must know that the making of the call violates the TCPA, while others have held that a
 3

 4   defendant need only know that the call is being made.”). The Court in Haysbert v.
 5   Navient Sols., Inc., No. CV 15-4144 PSG (EX), 2016 WL 890297, at *10 (C.D. Cal.
 6
     Mar. 8, 2016) agreed with those that have held the statute requires a defendant to
 7

 8   intend or know that it was performing each of the elements of a TCPA claim (i.e. that
 9
     it was making a call, to a person who did not provide prior express consent, using an
10

11   automated system). See Lary, 780 F.3d at 1107; Olney v. Progressive Cas. Ins. Co.,
12   993 F.Supp.2d 1220, 1227 (S.D.Cal.2014).
13
            7.    Plaintiff was not Charged for Calls
14

15   Plaintiff was not charged for the calls at issue, and he will testify as such. Therefore,
16
     his claim for UCL fails as he has not suffered any economic harm. “Under California
17

18   law, recipient of text messages from gym did not suffer any injury from text messages,
19   and thus lacked standing to pursue unfair practices claim against gym, since recipient
20
     had unlimited texting plan, such that he was not charged individually for text messages
21

22   at issue Van Patten v. Vertical Fitness Grp., LLC, 22 F. Supp. 3d 1069 (S.D. Cal.
23
     2014), aff’d, 847 F.3d 1037 (9th Cir. 2017)
24

25

26

27

28


                                           - 12 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 13 of 31 Page ID #:798




 1          8.    Contribution
 2
     As noted above, Plaintiff alleges that 117 calls came from Defendants. However,
 3

 4   Defendants call logs show significantly less calls to the number at issue, 49 (Exhibit
 5
     203). If Plaintiff actually received these calls, they did not come from Defendants.
 6
            9.    Plaintiff Has Not Suffered Injury
 7

 8         The United States Supreme Court has held that “even in the context of a
 9
     statutory violation,” such as a violation of the TCPA, an injury must be “concrete” --
10

11   i.e., a litigant cannot “automatically” recover merely because “a statute grants [him] a
12
     statutory right and purports to authorize [him] to sue to vindicate that right.” Spokeo,
13
     Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016).
14

15          10. Plaintiff Does Not Have Standing to Bring his Claims
16
           Applying Spokeo’s concrete injury requirement in the TCPA context, it has been
17

18   held that a litigant who takes affirmative steps to provoke or encourage violations does
19   not suffer any concrete, or actual, injury and therefore cannot recover. See Stoops v.
20
     Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 797-99 (E.D. Pa. 2016) (“Plaintiff's
21

22   interests, which include purchasing cell phones with the hope of receiving calls from
23
     creditors for the sole purpose of collecting statutory damages, are not ‘among the sorts
24

25   of interests [the TCPA was] specifically designed to protect.’”).

26

27

28


                                           - 13 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 14 of 31 Page ID #:799




 1          11. Intervening cause
 2
     Plaintiff alleges that 117 calls came from Defendants. However, Defendants call logs
 3

 4   show significantly less calls to the number at issue, 49 (Exhibit 203). If Plaintiff
 5
     actually received these calls, they did not come from Defendants.
 6
            12. Reasonable practices
 7

 8   Defendants have always conducted their business within the industry standards used
 9
     for companies in this location operating similar business. As such, if any violations did
10

11   occur, they were done with procedures in place to avoid such violations. Defendants
12
     will make a showing that such violations could not have been willful or knowing, as
13
     discussed above.
14

15          13. Statute of Limitations
16
     As Noted above and in its Answer to compliant (Dkt. 18), Defendants reserved the
17

18   right to supplement additional affirmative defenses as they become known to
19
     Defendants. Defendants were not aware of Plaintiff’s intent to claim time-barred
20
     violations until July 11, 2019. Therefore, Defendants will argue that any violation
21

22   occurring after the allegations in the complaint, March 24, 2017, are time barred by the
23
     statute of limitations. “Except as otherwise provided by law, a civil action arising
24

25   under an Act of Congress enacted after the date of the enactment of this section may
26   not be commenced later than 4 years after the cause of action accrues.” 28 U.S.C.A. §
27
     1658 (West). Any new allegation that allegedly occurred four years before Defendants
28


                                           - 14 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 15 of 31 Page ID #:800




 1   were on notice that such allegations existed, are time bared and should not be allowed
 2
     to be heard.
 3

 4      F. Description of Key Evidence Relied on for Affirmative Defenses
 5          1.      Failure to state a claim
 6
     As noted above, Plaintiff has failed to state a claim for which relief may be sought. He
 7

 8   does not have any evidence that an ATDS was used and therefore, failed to state a
 9
     claim for any of his alleged claims. In order to state a claim for violations of the
10

11   TCPA, Plaintiff must that the calls at issue were made by a device that has 1)the
12   capacity 2) to dial stored numbers 3) automatically Marks v. Crunch San Diego, LLC,
13
     904 F.3d 1041 (9th Cir. 2018), something he cannot do as the calls were not made in
14

15   an automatic fashion, but with humans manually making the call, either by clicking on
16
     a link to make the call, or manually dialing each number to call.
17

18          2.      Prior express consent
19
     Plaintiff provided Defendants with the number at issue when he filled out an
20
     application with defendants on April 28, 2015.
21

22         There is no dispute between the parties that Plaintiff gave SLC the cell phone
23
     number at issue when filling out an application with SLC for its services over the
24

25   phone (Exhibit 212). While Cunningham’s purpose in gratuitously giving his phone

26   number to SLC may have been to set up a lawsuit, the practical effect was he gave
27
     SLC permission to call him. It has long been held in this circuit, by the FCC, and by
28


                                             - 15 -
                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 16 of 31 Page ID #:801




 1   district courts across the country that, “persons who knowingly release their phone
 2
     numbers have in effect given their invitation or permission to be called at the number
 3

 4   which they have given, absent instructions to the contrary.” In re rules & Reg’s
 5   Implementing the Tel. Consumer Prot. Act of 1991, 7 F.C.C.R. 8752, 8769 (Oct. 16,
 6
     1992).
 7

 8         In accordance with the 1992 FCC Order supra, the vast majority of cases to
 9
     address the issue of consent have held that a telephone customer who provides her
10

11   number to another party consents to receive calls or texts from that party. See,
12   e.g., Van Patten, 22 F.Supp.3d at 1073–77; Baird v. Sabre Inc., 995 F.Supp.2d 1100,
13
     1106 (C.D.Cal.2014); Emanuel v. L.A. Lakers, Inc., No. CV 12–9936–GW(SHx),
14

15   2013 WL 1719035 (C.D.Cal. Apr. 18, 2013); Roberts v. PayPal, Inc., No. C 12–0622
16
     PJH, 2013 WL 2384242 (N.D.Cal. May 30, 2013); Olney v. Job.com, Inc., No. 1:12–
17

18
     CV–01724–LJO, 2014 WL 1747674, at *5 (E.D.Cal. May 1, 2014); Pinkard v. Wal–

19   Mart, No. 3:12–cv–02902–CLS, 2012 WL 5511039, at *2 (N.D.Ala. Nov. 9,
20
     2012); Murphy v. DCI Biologicals Orlando, LLC, No. 6:12–cv–1459–Orl–36KRS,
21

22   2013 WL 6865772 (M.D.Fla. Dec. 31, 2013); Steinhoff v. Star Media Co., LLC, No.
23
     13–cv–1750 (SRN/JSM), 2014 WL 1207804 (D.Minn. Mar. 24, 2014); Andersen v.
24

25
     Harris & Harris, No. 13–CV–867–JPS, 2014 WL 1600575 (E.D.Wis. Apr. 21, 2014).

26         The Ninth Circuit in Van Patten made it clear that express consent is established
27
     by providing a cell phone number on an application. “There is no dispute here that Van
28


                                           - 16 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 17 of 31 Page ID #:802




 1   Patten never actually said to Vertical Fitness, ‘Yes, you may text me at the number I
 2
     have given you,’ or anything like that. He never signed his name or initialed next to a
 3

 4   disclaimer that by providing his phone number to Vertical Fitness he was welcoming
 5   text messages. As the Court said above, when Van Patten joined the Gold's Gym, the
 6
     subject of text messages never came up. (Berggren Dep. at 69:12–15; 70:7–9.) Van
 7

 8   Patten simply provided his phone number on an application card with no discussion of
 9
     why Gold's Gym needed it or what they would do with it.” Van Patten v. Vertical
10

11   Fitness Grp., LLC, 22 F. Supp. 3d 1069, 1073 (S.D. Cal. 2014), aff'd, 847 F.3d 1037
12   (9th Cir. 2017).
13
            3.    Unclean hands
14

15   Plaintiff has unclean hands, in that he does not come to the litigation with clean hands.
16
     He has admitted to lying to Defendants about his interest in pursuing their services and
17

18   did so repeatedly.
19         The “Defense of unclean hands arises from the maxim, ‘He who comes into
20
     Equity must come with clean hands.’” Kendall-Jackson Winery, Ltd. v. Superior
21

22   Court, 76 Cal. App. 4th 970, 90 Cal. Rptr. 2d 743 (1999), as modified on denial of
23
     reh'g (Jan. 3, 2000). Although Unclean Hands is an equitable defense, it is also applied
24

25
     in the court of law. “Defense of unclean hands is available in legal as well as equitable

26   actions. Id.” At the heart of the Unclean Hands defense is “Any conduct that violates
27
     conscience, or good faith, or other equitable standards of conduct is sufficient cause to
28


                                           - 17 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 18 of 31 Page ID #:803




 1   invoke the doctrine of unclean hands.” Id.” The court in Kendall-Jackson laid out a
 2
     three part test to determine if a plaintiff is coming to the action with Unclean Hands.
 3

 4   “Whether the particular misconduct is a bar to the alleged claim for relief depends on
 5   (1) analogous case law, (2) the nature of the misconduct, and (3) the relationship of the
 6
     misconduct to the claimed injuries. Id.” All three elements are present in this matter.
 7

 8                        Analogous Case Law
 9
            Relevant to Cunningham, the United States Supreme Court has held that “even
10

11   in the context of a statutory violation,” such as a violation of the TCPA, an injury must
12   be “concrete” -- i.e., a litigant cannot “automatically” recover merely because “a
13
     statute grants [him] a statutory right and purports to authorize [him] to sue to vindicate
14

15   that right.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). Pursuant to Spokeo,
16
     Cunningham cannot maintain his TCPA claim against Defendants unless he has
17

18
     suffered some concrete injury or actual harm as a result of each and every allegedly

19   violative call at issue. Id. at 1547.
20
            Applying Spokeo’s concrete injury requirement in the TCPA context, it has been
21

22   held that a litigant who takes affirmative steps to provoke or encourage violations does
23
     not suffer any concrete, or actual, injury and therefore cannot recover. See Stoops v.
24

25
     Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 797-99 (E.D. Pa. 2016) (“Plaintiff's

26   interests, which include purchasing cell phones with the hope of receiving calls from
27
     creditors for the sole purpose of collecting statutory damages, are not ‘among the sorts
28


                                            - 18 -
                   STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 19 of 31 Page ID #:804




 1   of interests [the TCPA was] specifically designed to protect.’”); Clapper v. Amnesty
 2
     Int'l USA, 133 S. Ct. 1138, 1143, 1151, 185 L. Ed. 2d 264 (2013) (finding that
 3

 4   “Respondents' contention that they have standing because they incurred certain costs
 5   as a reasonable reaction to a risk of harm is unavailing--because the harm respondents
 6
     seek to avoid is not certainly impending" and holding that "respondents cannot
 7

 8   manufacture standing merely by inflicting harm on themselves based on their fears of
 9
     hypothetical future harm that is not certainly impending”); Leyse v. Bank of Am. Nat'l
10

11   Ass'n, 804 F.3d 316, 323 (3d Cir. 2015) (explaining that "only certain plaintiffs will
12   have suffered the particularized injury required to maintain an action in federal court
13
     for a [TCPA] violation" and that “[s]omeone with a generalized interest in punishing
14

15   telemarketers, for example, would not qualify on that basis alone”). Like Stoops
16
     Cunningham possess multiple cell phones that he will testify at during trial.
17

18
           Mr. Cunningham intended to set-up the instant lawsuit as a way to make money.

19   Thus, Mr. Cunningham did not suffer the type of harm that the TCPA was designed to
20
     prevent. Namely, Mr. Cunningham’s privacy interests were not violated when he
21

22   received calls from Defendants because he had invited these calls, in order to try to
23
     bring this lawsuit. In other words, Cunningham did not suffer the exact harm that
24

25
     Congress wanted to eliminate with the TCPA (to protect consumers from unwanted,

26   intrusive telephone calls), because Mr. Cunningham wanted Defendants to call his cell
27
     phone. Accordingly, Mr. Cunningham fails to establish an injury-in-fact as to each and
28


                                           - 19 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 20 of 31 Page ID #:805




 1   every allegedly violative call because those purported injuries are premised upon a
 2
     bare statutory violation for which there was no actual harm.
 3

 4         Cunningham lied to SLC when he told it he was interested in its services on
 5   April 28, 2015 (Exhibit 214), and he will testify to as much at trial. Cunningham lied
 6
     to SLC when he filled out an application with SLC and provided a fake bank account
 7

 8   number (Exhibit 214). But for these lies, SLC would not have made any calls to
 9
     Cunningham after April 28, 2015, and Defendants will testify to such. The April 28,
10

11   2015, call is not alleged as a violation of the TCPA in this lawsuit and is therefore not
12   at issue here (Dkt. 1). Cunningham cannot argue that he was harmed by the calls that
13
     he invited with his lies. Further evidence that Cunningham is inviting these calls is the
14

15   fact that he possesses three cell phones for personal use, something he will testify to.
16
     However, having three cell phones for personal use makes no sense from a logistical
17

18
     stand point. More likely, Cunningham has three cell phones in order to collect calls

19   and file lawsuits, similar to the plaintiff in Stoops. While Cunningham might not hide
20
     his cell phones in a shoebox, the outcome is essentially the same. With more phones in
21

22   his possession comes more phone numbers. With more phone numbers comes more
23
     calls, and with more calls comes more lawsuits, over 150 lawsuits in filed in federal
24

25
     court alone, something testified to by Cunningham during his depostion. Cunningham

26   invited the calls at issue not only by possessing multiple phones for the purpose of
27
     collecting calls, but more importantly, by lying to SLC to induce more calls. Without
28


                                           - 20 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 21 of 31 Page ID #:806




 1   his lies, Cunningham would not have received any calls from SLC, and this lawsuit
 2
     would not have been filed. Cunningham wanted the calls to come to his cell phone.
 3

 4   Because he wanted the calls, there is no reason for congress to protect him from the
 5   calls. Therefore, under analogous caselaw, Cunningham could not bring his claim for
 6
     violations of the TCPA.
 7

 8                      Nature of Misconduct
 9
           As discussed above, Cunningham was not honest with SLC from the beginning.
10

11   He has testified that he gave the wrong information to SLC, and feigned interest in
12   SLC’s services in order to get information about SLC. He has testified that if he told
13
     them he was going to sue them for breaking the law he would not be able get the
14

15   information he required to bring his lawsuit against them. This testimony does not hold
16
     weight in light of the facts of this case. If Cunningham only wanted information from
17

18
     Defendants in order to bring this law, he had all the information he needed after the

19   April 28, 2015 conversation, in the form of an email with his application (Exhibit 212).
20
           Cunningham’s explanation that he was seeking information to bring a lawsuit
21

22   and punish Defendants for violations of the law does not explain why he continued to
23
     lie to and mislead SLC for over two years after he had the information he needed. A
24

25
     more likely explanation is that Cunningham intended to collect calls that he invited in

26   order to drive up the number of violations he could allege. In other words, the nature of
27
     Cunningham’s misconduct was to lie and to deceive SLC in order to collect a big
28


                                           - 21 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 22 of 31 Page ID #:807




 1   paycheck for himself. This is not the type of behavior that congress meant to protect
 2
     from in enacting the TCPA. Cunningham meets the second prong of the Unclean
 3

 4   Hands test.
 5                       The Nature of the Misconduct to the Claimed Injuries.
 6
           “The final prong of the [Unclean Hands] test requires examination of the
 7

 8   relationship between the plaintiff's misconduct and the claimed injuries. (Blain,
 9
     supra, 222 Cal.App.3d at p. 1060, 272 Cal.Rptr. 250.) The misconduct that brings the
10

11   unclean hands doctrine into play must relate directly to the transaction concerning
12   which the complaint is made. It must infect the cause of action involved and affect the
13
     equitable relations between the litigants.” Id at 76. There is no question that
14

15   Cunningham’s misconduct of deceiving SLC into believing he was interested in its
16
     services is directly related to this action. As discussed above, the first call to
17

18
     Cunningham on April 28, 2015, is not at issue in this lawsuit. In fact, none of the calls

19   placed in 2015 or 2016 are at issue in this lawsuit (Dkt. 1). However, it was during
20
     those calls that Cunningham expressed his interest in using SLC’s services. It is also
21

22   during those calls that Cunningham received all the information he needed to bring a
23
     lawsuit. Instead, he continued to deceive SLC stating he was interested in its services.
24

25
     As SLC continued to make follow up calls to Cunningham to complete his application

26   he continued to count the calls, and tell them he was still interested. Every lie equated
27
     to more calls, more calls equates to more alleged violations and a potentially bigger
28


                                            - 22 -
                   STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 23 of 31 Page ID #:808




 1   payout for Cunningham. Cunningham’s claimed injuries are a direct result of his
 2
     deceit. Therefore, he meets the final prong of the Unclean Hands Test.
 3

 4         Cunningham meets all three prongs of the Unclean Hands test and therefore, it
 5   should be ruled that he came to this action with unclean hands, and therefore, he
 6
     should not be able to continue this lawsuit with unclean hands.
 7

 8          4.    Unjust enrichment
 9
     As shown above, Plaintiff has unclean hands in bringing this lawsuit. “The elements of
10

11   an unjust enrichment claim are the receipt of a benefit and the unjust retention of the
12   benefit at the expense of another. Peterson v. Cellco P'ship, 164 Cal. App. 4th 1583, 80
13
     Cal. Rptr. 3d 316 (2008). Plaintiff wishes to be enriched by $1,500 a call for calls that
14

15   he not only invited, but that he did his best to encourage, he should not gain for
16
     statutory violations he himself provoked.
17

18          5.    Failure to mitigate
19
     As noted above, but for his lies to Defendant, Plaintiff would not have a claim for any
20
     statutory damages. He never instructed Defendants not to call him, which would have
21

22   ended the calls, he continually encouraged them, and failed to mitigate that damage, by
23
     encouraging it.
24

25          6.    Any violation was not a Willful or Knowing Violation
26         Neither the TCPA nor the FCC define the phrase “willfully or knowingly.” See
27
     Sengenberger v. Credit Control Servs., Inc., No. 09C2796, 2010 WL 1791270, (N.D.
28


                                           - 23 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 24 of 31 Page ID #:809




 1   Ill. May 5, 2010), at *6. In this absence, courts have put forth a variety of standards
 2
     interpreting the statutory text. See, e.g., Lary v. Trinity Physician Fin. & Ins. Servs.,
 3

 4   780 F.3d 1101, 1107 (11th Cir.2015) (“The requirement of 'willful or knowing'
 5   conduct requires the violator to know he was performing the conduct that violates the
 6
     statute.”); Trindade v. Reach Media Grp., LLC, No. 5:12–CV–04759–PSG, 2014 WL
 7

 8   3572132, at *5 (N.D.Cal. July 18, 2014) (“Some courts have held that a defendant
 9
     must know that the making of the call violates the TCPA, while others have held that a
10

11   defendant need only know that the call is being made.”). The Court in Haysbert v.
12   Navient Sols., Inc., No. CV 15-4144 PSG (EX), 2016 WL 890297, at *10 (C.D. Cal.
13
     Mar. 8, 2016) agreed with those that have held the statute requires a defendant to
14

15   intend or know that it was performing each of the elements of a TCPA claim (i.e. that
16
     it was making a call, to a person who did not provide prior express consent, using an
17

18
     automated system). See Lary, 780 F.3d at 1107; Olney v. Progressive Cas. Ins. Co.,

19   993 F.Supp.2d 1220, 1227 (S.D.Cal.2014). Defendants will testify that each call was
20
     made manually to Plaintiff, that is, that the call was either dialed by an agent either
21

22   clicking on link on his computer screen, or by picking up a handset and dialing
23
     Plaintiff’s number each individual key at a time. If this type of dialing is somehow
24

25
     ruled to be an ATDS, it cannot be ruled to be a knowing violation, as defendants did

26   not know they were using an ATDS.
27

28


                                           - 24 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 25 of 31 Page ID #:810




 1          7.    Plaintiff was not Charged for Calls
 2
     Plaintiff was not charged for the calls at issue, and he will testify as such. Therefore,
 3

 4   his claim for UCL fails as he has not suffered any economic harm. “Under California
 5
     law, recipient of text messages from gym did not suffer any injury from text messages,
 6
     and thus lacked standing to pursue unfair practices claim against gym, since recipient
 7

 8   had unlimited texting plan, such that he was not charged individually for text messages
 9
     at issue Van Patten v. Vertical Fitness Grp., LLC, 22 F. Supp. 3d 1069 (S.D. Cal.
10

11   2014), aff’d, 847 F.3d 1037 (9th Cir. 2017)
12
            8.    Contribution
13
     As noted above, Plaintiff alleges that 117 calls came from Defendants. However,
14

15   Defendants call logs show significantly less calls to the number at issue, 49 (Exhibit
16
     203). If Plaintiff actually received these calls, they did not come from Defendants.
17

18          9.    Plaintiff Has Not Suffered Injury
19
           The United States Supreme Court has held that “even in the context of a
20
     statutory violation,” such as a violation of the TCPA, an injury must be “concrete” --
21

22   i.e., a litigant cannot “automatically” recover merely because “a statute grants [him] a
23
     statutory right and purports to authorize [him] to sue to vindicate that right.” Spokeo,
24

25   Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). Pursuant to Spokeo, Mr. Cunningham

26   cannot maintain his TCPA claim against Defendants unless he has suffered some
27

28


                                           - 25 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 26 of 31 Page ID #:811




 1   concrete injury or actual harm as a result of each and every allegedly violative call at
 2
     issue. Id. at 1547.
 3

 4          10.    Plaintiff Does Not Have Standing to Bring his Claims
 5         Applying Spokeo’s concrete injury requirement in the TCPA context, it has been
 6
     held that a litigant who takes affirmative steps to provoke or encourage violations does
 7

 8   not suffer any concrete, or actual, injury and therefore cannot recover. See Stoops v.
 9
     Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 797-99 (E.D. Pa. 2016) (“Plaintiff's
10

11   interests, which include purchasing cell phones with the hope of receiving calls from
12   creditors for the sole purpose of collecting statutory damages, are not ‘among the sorts
13
     of interests [the TCPA was] specifically designed to protect.’”); Clapper v. Amnesty
14

15   Int'l USA, 133 S. Ct. 1138, 1143, 1151, 185 L. Ed. 2d 264 (2013) (finding that
16
     “Respondents' contention that they have standing because they incurred certain costs
17

18
     as a reasonable reaction to a risk of harm is unavailing--because the harm respondents

19   seek to avoid is not certainly impending" and holding that "respondents cannot
20
     manufacture standing merely by inflicting harm on themselves based on their fears of
21

22   hypothetical future harm that is not certainly impending”); Leyse v. Bank of Am. Nat'l
23
     Ass'n, 804 F.3d 316, 323 (3d Cir. 2015) (explaining that "only certain plaintiffs will
24

25
     have suffered the particularized injury required to maintain an action in federal court

26   for a [TCPA] violation" and that “[s]omeone with a generalized interest in punishing
27

28


                                            - 26 -
                   STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 27 of 31 Page ID #:812




 1   telemarketers, for example, would not qualify on that basis alone”). Like Stoops
 2
     Cunningham possess multiple cell phones that he will testify at during trial.
 3

 4          11. Intervening cause
 5
     Plaintiff alleges that 117 calls came from Defendants. However, Defendants call logs
 6
     show significantly less calls to the number at issue, 49 (Exhibit 203). If Plaintiff
 7

 8   actually received these calls, they did not come from Defendants.
 9
            12. Reasonable practices
10

11   Defendants have always conducted their business within the industry standards used
12
     for companies in this location operating similar business. As such, if any violations did
13
     occur, they were done with procedures in place to avoid such violations. Defendants
14

15   will make a showing that such violations could not have been willful or knowing, as
16
     discussed above.
17

18          13. Statute of Limitations
19
     As Noted above and in its Answer to compliant (Dkt. 18), Defendants reserved the
20
     right to supplement additional affirmative defenses as they become known to
21

22   Defendants. Defendants were not aware of Plaintiff’s intent to claim time-barred
23
     violations until July 11, 2019. Therefore, Defendants will argue that any violation
24

25   occurring after the allegations in the complaint, March 24, 2017, are time barred by the
26   statute of limitations. “Except as otherwise provided by law, a civil action arising
27
     under an Act of Congress enacted after the date of the enactment of this section may
28


                                           - 27 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 28 of 31 Page ID #:813




 1   not be commenced later than 4 years after the cause of action accrues.” 28 U.S.C.A. §
 2
     1658 (West). Any new allegation that allegedly occurred four years before Defendants
 3

 4   were on notice that such allegations existed, are time bared and should not be allowed
 5   to be heard.
 6
        G. Third Parties
 7

 8   There are no third parties in this action.
 9
        H. Evidentiary Issues
10

11      Defendants intend to move the court to exclude attorney work product that was
12   inadvertently produced during discovery. The work product at issue is a call log of
13
     Defendants calls to Plaintiff. On the far right side of the call log is a “notes” column.
14

15   The top of the call log states “Work Product.” The work product was created by adding
16
     the attorney’s mental impressions of each call at issue in the “notes” column. The
17

18
     Ninth Circuit has ruled “no showing of relevance, substantial need or undue hardship

19   should justify compelled disclosure of an attorney's mental impressions, conclusions,
20
     opinions or legal theories. This is made clear by the Rule's use of the term ‘shall’ as
21

22   opposed to ‘may.’” Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 577
23
     (9th Cir. 1992). Defendants discovered that this work product was produced to
24

25
     Plaintiff and immediately notified Plaintiff of this. Defendants will propose that the

26   work product be supplemented with the same document that does not contain the
27
     “notes” column.
28


                                             - 28 -
                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 29 of 31 Page ID #:814




 1      I. Issues of Law
 2
     Capacity
 3

 4         The Ninth Circuit has not ruled on what constitutes capacity since the D.C.
 5   Circuit overruled the FCC’s 2015 order regarding the definition of capacity in ACA
 6
     Int'l v. Fed. Commc'ns Comm'n, 885 F.3d 687, 702–03 (D.C. Cir. 2018). However, the
 7

 8   Second Circuit has spoken directly to the definition of capacity post ACA in King v.
 9
     Time Warner Cable Inc., No. 15-2474-CV, 2018 WL 3188716, at *7 (2d Cir. June 29,
10

11   2018), and its reasoning is sound:
12                In sum, we conclude that the term ‘capacity’ in the TCPA’s
13         definition of a qualifying autodialer should be interpreted to refer to a
           device’s current functions, absent any modifications to the device’s
14
           hardware or software. That definition does not include every smartphone
15         or computer that might be turned into an autodialer if properly
           reprogrammed, but does include devices whose autodialing features can
16
           be activated, as the D.C. Circuit suggested, by the equivalent of ‘the
17         simple flipping of a switch.’ Within those bounds, however, courts may
18
           need to investigate, on a case-by-case basis, how much is needed to
           activate a device’s autodialing potential in order to determine whether it
19         violates the TCPA.
20

21
     King v. Time Warner Cable Inc., No. 15-2474-CV, 2018 WL 3188716, at *7 (2d Cir.
22
     June 29, 2018). Defendants request that this court adopt the Second Circuit’s definition
23

24   of capacity as a factual issue related to how much is needed to activate a device’s
25
     autodialing potential.
26

27

28


                                           - 29 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 30 of 31 Page ID #:815




 1   LR 16-4.3 BIFURCATION OF ISSUES
 2
     Defendants do not request bifurcation of issues
 3

 4   LR 16-4.4 JURY TRIAL
 5   Plaintiff timely requested a Jury Trial with his complaint (Dkt. 1).
 6
     LR 16-4.5 ATTORNEYS’ FEES
 7

 8   Defendants have made a rule 68 offer of judgment. If the applicable, Defendants will
 9
     seek to move the court of an award of costs. “If the judgment that the offeree finally
10

11   obtains is not more favorable than the unaccepted offer, the offeree must pay the costs
12   incurred after the offer was made.” Fed. R. Civ. P. 68. If applicable as costs,
13
     Defendants will seek fees incurred after the offer was rejected.
14

15   LR 16-4.6 ABANDONMENT OF ISSUES
16
     Neither Party has abandoned any claim or defense.
17

18
     Dated: July 15, 2019
19

20

21
                                                            Law Offices of Jeffrey Lohman P.C.

22
                                                            /s/ Jeremy Branch
23                                                          Jeremy Branch
                                                            Law Offices Of Jeffrey Lohman, P.C.
24
                                                            4740 Green River Road, Suite 311
25                                                          Corona, CA 92880
                                                            Telephone: (866) 329-9217 ext. 1009
26
                                                            Fax: (657) 246-1312
27                                                          E-mail: JeremyB@jlohman.com
                                                            Attorney for DEFENDANT
28


                                           - 30 -
                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 8:18-cv-01093-AG-AGR Document 62 Filed 07/15/19 Page 31 of 31 Page ID #:816




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         - 31 -
                STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
